DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 32 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and computer-readable media to 
-causing display of a plurality of bills, each bill having a corresponding due date, the method comprising: 
-causing display of the plurality of bills on a graphic user interface including rows for bills and an account identifier for each bill in the plurality of bills; 
-causing display of due date indicators in the rows graphically representing the due dates of each bill, the respective bill against a timeline infographic on which dates are linearly positioned, wherein the rows share a common timeline infographic alignment; 
-further causing display, for a plurality of the bills, of control items comprising at least one of a link and a button; 
-responsive to a user selecting at least one of the link and the button, further causing display of at least parts of underlying bill source of respective bills or display of a bill payment dialogue for the respective bills.
The elements found within the claimed invention include a majority of displaying bill information, and the display of a bill is a way for clients to manage the sales activities as it realties to a variety of vendors, managing sales activities is enumerated into the grouping of commercial or legal interactions, and the wider description of certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application because the claims do not integrate any element, as . The idea of displaying of bills, in a specific manner, using visual indicators that include a timeline and color indicators, does not include any aspect of the computer, other than being applied to said computer to display the abstract idea. Additionally, a means to store the instructions and implement those instruction also do not provide anything more than generic computer elements to perform the abstract idea. Without the practical application, they remain rejected under MPE 2106.05(f).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not add additional elements that amount to significantly more than the exception, since the methods. The visual descriptors of the display, does not change that hardware of the computer or storage medium, improve the computer elements, or provide anything more than abstract ideas being applied. Therefore, the claims remain rejected under MPEP 2106.05(f).
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in instant invention specification Para. [0084] any data structure may be used to store and implement the abstract idea, which would indicate the additional elements used are not specific, or necessary to complete the abstract idea, but rather that the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
Dependent claims 33-35, and 37-39 do not add any additional elements above and beyond further details to the previously presented abstract idea of displaying bills. Adding more details to the visual appearance of timeline and graphs does not create an integration into computer elements, or significantly more. Therefore, the dependent claims are rejected for the same reasons as their independent claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 32-39 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by US 2008/0249936 A1 Miller et al.

Regarding claim 32, Miller discloses a computer-implemented method for causing display of a plurality of bills, each bill having a corresponding due date (Miller Para. [0012] the system is displayed; Para. [0097] bill analysis), the method comprising: 
causing display of the plurality of bills on a graphic user interface including rows for bills and an account identifier for each bill in the plurality of bills (Miller Para. [0065-0067] display of bill timelines; Para. [0099] the bills comprise identifiers for vendors, categories, clients, etc.; Fig. 10A, display of bills in rows, with account identifiers); 
causing display of due date indicators in the rows graphically representing the due dates of each bill against a timeline infographic on which dates are linearly positioned, wherein the rows share a common timeline infographic alignment (Miller Para. [0097] due date is one of the used data points); Fig. 10A, the first two columns list the due date for the respective row, column 1 visually indicates the month by a number, and then followed by column 2, the day within the month, therefore the rows may be compared visually and quickly and the table is able to visually display the order, and the due dates are positioned in order, in a singular line); 
further causing display, for a plurality of the bills, of control items comprising at least one of a link and a button (Miller Para. [0065-0067] the system includes client pages, and the client console may include options to selects items using buttons, sliders hypertext links; Fig. 10A, 11A); 
and responsive to a user selection at least one of the link and the button, further causing display of at least parts of underlying bill source of respective bills or display of a bill payment dialogue for the respective bills (Miller Para. [0065-0067] the system includes client pages, and the client console may include options to selects items using buttons, sliders hypertext links, and when more information is requested to be displayed by the user, and may use any format (buttons, drop down menus) to display the information; Fig. 10A, 11A).

Regarding claim 33, Miller discloses the computer-implemented method of claim 32, further including assigning a color to one of a segment of the timeline infographic and the due date indicator for the respective bill, based on a condition selected from the set comprising: paid, unpaid, size of payment, and autopay set (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 34, Miller discloses the computer-implemented method of claim 32, further including, responsive to receiving a user request, causing display of a billing history for a selected account (Miller Para. [0106] the history may be analyzed to determine past payments; Para. [0118] the system may be accessed by the client and may be used to manage payments, and display history of bills; Fig. 10A, 11A, 11B).

Regarding claim 35, Miller discloses the computer-implemented method of claim 32, in addition to causing display of the plurality of bills, causing display of rows that include a plurality of anticipated bills in accounts that were paid periodically in prior periods, for which no current bill has been registered (Miller Para. [0062] the client database may include previous payments and use that information to extrapolate expected future payments, as well as the expected future payment dates, which would create a profile).

Regarding claim 36, Miller discloses a non-transitory computer-readable media including computer instructions that, when loaded on hardware, cause the hardware to be configured to implement a method for causing display of a plurality of bills (Miller Para. [0012] the system is displayed; Para. [0054] computer comprising servers and computer-executable instructions; Para. [0097] bill analysis), each bill having a corresponding due date, the method comprising: 
causing display of the plurality of bills on a graphic user interface including rows for bills and an account identifier for each bill in the plurality of bills (Miller Para. [0065-0067] display of bill timelines; Para. [0099] the bills comprise identifiers for vendors, categories, clients, etc.; Fig. 10A, display of bills in rows, with account identifiers); 
causing display of due date indicators in the rows graphically representing the due dates of each bill against a timeline infographic on which dates are linearly positioned, wherein the rows share a common timeline infographic alignment (Miller Para. [0097] due date is one of the used data points); Fig. 10A, the first two columns list the due date for the respective row, column 1 visually indicates the month by a number, and then followed by column 2, the day within the month, therefore the rows may be compared visually and quickly and the table is able to visually display the order, and the due dates are positioned in order, in a singular line); 
further causing display, for a plurality of the bills, of control items comprising at least one of a link and a button (Miller Para. [0065-0067] the system includes client pages, and the client console may include options to selects items using buttons, sliders hypertext links; Fig. 10A, 11A); 
and responsive to a user selecting at least one of the link and the button, further causing display of at least parts of underlying bill source of respective bills or display of a bill payment dialogue for the respective bills (Miller Para. [0065-0067] the system includes client pages, and the client console may include options to selects items using buttons, sliders hypertext links, and when more information is requested to be displayed by the user, and may use any format (buttons, drop down menus) to display the information; Fig. 10A, 11A).

Regarding claim 37, Miller discloses the non-transitory computer-readable media of claim 36, further causing the hardware to be configured to assign a color to one of a segment of the timeline infographic and the due date indicator for the respective bill, based on a condition selected from the set comprising: paid, unpaid, size of payment, and autopay set (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 38, Miller discloses the non-transitory computer-readable media of claim 36, further causing the hardware to be configured to, responsive to receiving a user request, cause display of a billing history for a selected account (Miller Para. [0106] the history may be analyzed to determine past payments; Para. [0118] the system may be accessed by the client and may be used to manage payments, and display history of bills; Fig. 10A, 11A, 11B).

Regarding claim 39, Miller discloses the non-transitory computer-readable media of claim 27, further causing the hardware to be configured to, in addition to causing display of the plurality of bills, causing display of rows that include a plurality of anticipated bills in accounts that were paid periodically in prior periods, for which no current bill has been registered (Miller Para. [0062] the client database may include previous payments and use that information to extrapolate expected future payments, as well as the expected future payment dates, which would create a profile).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 6,578,015 B1 teaches paying a singular bill online (Haseltine Abstract); US 7,958,049 B2 teaches paying bills electronically, but fails to explicitly disclose the display timeline (Jamison Abstract) and US 6,519,571 B1 Guheen et al teaches managing the timeline of bill payments (Guheen Abstract).

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Regarding 101, Examiner notes that during an interview with the examiner, that the claims needed to show “some sort of functionality”. The amended claim includes language that would indicate interactions between a user and the claimed action being performed. However, Examiner does not agree with the assessment that the claim includes “non-conventionally positioned buttons or links, that functions to product a non-conventional display”.  In fact, MPEP 2106.05(f)(1), DDR Holdings specifically requires that the actions taken resulted in manipulation that overrode the routine and conventional sequence of events ordinarily triggered by the click of the button. The claim limitation simply is “responsive” and “causing display of at least parts of underlying bill source…”, the claim does not indicate how this response is different than any other response from selecting a link. When a user typically selects a link, it would then cause a display of more information, or a link to additional information.  Additional claim limitations would be required to indicate how the interaction is more than what would be routine and conventional response, and how the technology would be the solution to previous display mechanisms. Therefore, the 101 rejection is maintained.
Regarding 102, Applicant specifically points to the amended limitation “timeline infographic”, which was updated from “graphical timeline” and that this limitation is not found within Miller. Examiner respectively disagrees. The difference in language does not make a distinction between the two elements, as examiner is still reading them under their broadest reasonable interpretation, of a visual display of a timeline. Whether it is a graph or infographic, it is still simply a means to show the timeline visually. This is shown in Miller Para. [0097] and Fig. 10A, the table is able to display due dates of each respective bill, within their own rows, and those rows are listed from the closest due date to furthest. Therefore, Millers visual display of the dates, in chronological order, would be a timeline that those bills need to be paid, or that payment should be received. The claims are reviewed in light of the specification and figures, but the specification and figures are not meant to impart limitations to the terms used within the claims. It is not unreasonably broad to interpret a timeline as a table, ordered by due dates, making the table a timeline of due dates, presented in a line. The additional claim language directed to display of at least parts of the underlying bill source or bill payment dialogue for the respective bills. Examiner is interpreting the limitation to mean that when a link is selected, the display will include parts of the bill source, or payment dialogue for that bill. Bill source may be a variety of aspects, which includes items such as account name, account paid, due dates, etc. and that a payment dialogue may be interpreted as anything, such as payment status, payment due date, payment method. Therefore, when Miller teaches that link may be presented, and include visual displays such as drop down menus, to expand the information presented in the graphs, it would teach the ability to select a link to show more information about the bill or payment. Therefore, Miller is able to teach the limitations of claim 32 and 36, and the 102 rejection remains. Further, the dependent claims argument that they now rely on independent allowable claims is moot, and all claims remain rejected. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,295,358 B1 Komarevtsev et al teaches presenting bills in a timeline (Abstract) and US 10,402,910 B1 Kunz et al teaches managing cash flows with visual representation on a graphical user interface (Abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627